Case: 15-60005      Document: 00513268055         Page: 1    Date Filed: 11/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 15-60005                         November 12, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
ELMER GEOVANI VELTRAN ORTIZ, also known as Elmer Jehovanny
Fagoago, also known as Juan Lopez, also known as Geovanny Gonsalez,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A079 043 234


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Elmer Geovani Veltran Ortiz, also known as Elmer Jehovanny Fagoaga,
petitions for review of the Board of Immigration Appeals’s (BIA) decision
affirming the immigration judge’s (IJ) denial of withholding of removal and
withholding of removal under the Convention Against Torture (CAT). He also
moves for appointment of counsel.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60005     Document: 00513268055      Page: 2   Date Filed: 11/12/2015


                                  No. 15-60005

      Legal conclusions are reviewed de novo and findings of fact are reviewed
under the substantial evidence standard. Orellana-Monson v. Holder, 685 F.3d
511, 517-18 (5th Cir. 2012). Veltran Ortiz fails to show that the BIA and IJ
erred in deciding that he is not entitled to withholding of removal based on his
membership in a particular social group. Those who are perceived to be gang
members because they are tattooed lacks the requisite particularity to
constitute a particular social group. See id. at 521. His petition for review in
this respect is therefore denied.        We lack jurisdiction to consider his
unexhausted claim that he is entitled to withholding of removal based on his
membership in the particular social group of those who are perceived to be
gang members because they have been removed from the United States and
are tattooed. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009). His
petition for review in this respect is dismissed for lack of jurisdiction.
      Substantial evidence supports the BIA’s and IJ’s decisions to deny him
CAT relief. See Orellana-Monson, 685 F.3d at 518. Veltran Ortiz fails to
identify evidence that compels the conclusion that it is more likely than not
that a public official will torture him or acquiesce in his torture. See id.;
Tamara-Gomez v. Gonzales, 447 F.3d 343, 350-51 (5th Cir. 2006).
      Veltran Ortiz’s motion to appoint counsel is denied. This case does not
present the exceptional circumstances required for such an appointment. See
Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
      Petition for review DENIED in part and DISMISSED in part for lack of
jurisdiction. Motion DENIED.




                                         2